Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US Patent 6,769,469) in view of Moody (US 2012/0319261).
Regarding claims 1 and 6, Yamada discloses a process for bonding semiconductor devices. As shown in Fig. 1B, the process comprises providing a wiring board 22 positioned on table 5. Connection electrode 22a and adhesive layer 23 are provided. An IC chip or semiconductor device 21, held against compression bonding head 2 (body portion including a contact region) by suction holes 2b, is pressed against and bonded to the wiring board as shown.
However, Yamada does not disclose the standoff as claimed by the applicant. Regarding this difference, the applicant is directed to the reference of Moody.
Moody discloses a method for sealing wafer packages. As shown in Figs. 1D and 3, first and second standoff elements 128 and 132 are provided on bond ring 112 on 
It would have been obvious to one having ordinary skill in the art to employ standoff elements, as taught by Moody, on the bonding head 2 of the process of Yamada in order to provide the predictable result of controlling compression of the materials during compression bonding operation.
Regarding claim 3, it is the examiner’s position that raising a bonding tool by a predetermined amount is an inherent feature of the method of Yamada in order to enable removal of the semiconductor devices after the bonding operation.
Regarding claim 4, Yamada discloses compression bonding head 2 is heated and melts adhesive film 24 with conductive particles 25.
Regarding claim 5, it is the examiner’s position that cooling or solidifying the heated and melted adhesive film 24 is an inherent feature of the process of Yamada in order to enable removal of the bonded semiconductor devices without causing deformation of such devices.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US Patent 6,769,469) in view of Moody (US 2012/0319261) as described above in further view of Okamoto et al (US 2009/0154132).
Yamada does not disclose the solder mask as claimed by the applicant. Regarding this difference, the applicant is directed to the reference of Okamoto.
Okamoto discloses a method for making a printed wiring board which employs a solder mask 20 on the multi-layer board. See Figs. 4 and 7-10.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D SELLS whose telephone number is (571)272-1237. The examiner can normally be reached M-Th 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

JAMES D. SELLS
Primary Examiner
Art Unit 1745



/JAMES D SELLS/Primary Examiner, Art Unit 1745